Order unanimously affirmed with costs. Memorandum: Supreme Court properly granted plaintiffs’ motion for summary judgment on the issue of defendant’s liability for striking and injuring plaintiff Patricia Worma. We reject the contention that defendant may not be held liable in negligence for conduct allegedly resulting from his withdrawal *850from prescription drugs (see, Williams v Hays, 143 NY 442; Mochen v State of New York, 43 AD2d 484, 485-486). (Appeal from Order of Supreme Court, Erie County, Joslin, J.—Summary Judgment.) Present—Green, J. P., Lawton, Doerr, Balio and Boehm, JJ.